Rombauer, P. J.
(dissenting). — I take no issue with my associates on anything said in the opinion, but I cannot reconcile it with former decisions of the supreme court. I note my dissent solely for the purpose of eliciting from that court a final and intelligible construction of the statute in question; because I am of opinion that neither the former decisions of the supreme court, *355nor the opinion, in this case, furnishes a rule, which can serve as an intelligent guide to trial courts in cases of this class, which are necessarily of frequent occurrence.
The ultimate aim of the great bulk of all proceedings, whether in or out of court, is the collection of money or demands. Taking the statute literally, the term, “if money or any proceedings for the collection of any money or demand shall have been enjoined,” necessarily includes all these cases. That such is not the true construction of the statute is recognized in the three cases cited in the opinion. They all recognize the fact, that the statute is ambiguous, and that its literal construction leads to results which the legislature could not have intended, and that, therefore, this is one of the exceptional cases, where it is the duty of the courts to give effect to the equity of the statute. It is only when they come to deal with the equity of the statute, that the three cases take a different view.
In Hale v. Meegan, 39 Mo. 272, which contains the last controlling decision of the supreme court on that subject, the cases of Kennedy ,v. Hammond and St. Louis v. Alexander were relied on as authority for the proposition “that the object of the statute was to fix the measure of damages where money had been actually stopped by the injunction, and not to confine the damages exclusively to that subject.” In conformity with the. view thus announced, the court in that case approved the allowance of a counsel fee of $1,000 as part of the damages awarded, although the entire amount awarded exceeded ten per centum on the principal sum stayed. The court said, “It” (the statute) “does not prevent the recovery of any other damages which the parties might have sustained by reason of the injunction, and hence the court in such cases are not restricted to ten per cent, upon money actually released by the dissolution.
*356It is not clear to me wliat these declarations do mean, but it is very clear to me that, whatever they do •mean, they extend the strict literal meaning of the statute and give effect to its apparent equity, and that, in face of these declarations, we cannot arrive at the conclusion reached in the opinion without making the law, which is already obscure, still worse confounded.
In view of the fact that the decision in Hale v. Meegan, supra, has furnished the rule by which litigants and trial courts have been guided for over twenty-five years, it is highly important to them, that the boundaries of that ruling should be defined by some, clear decision of the supreme court, or that the case itself should be overruled. It is for the supreme court to say whether the statute, which says any proceeding, means only proceedings pending in court, and, if the latter, whether it means proceedings before or after judgment. It is for that court to say whether the word thereon, as used in the statute, has reference to the money or reference to the injunction bond. If the statute is not clear, and is to receive an equitable construction, it seems to me that there is the highest equity for allowing to anyone costs and expenses necessarily incurred in obtaining a dissolution of the injunction. It is too plain for argument that the party injured by the restraint maybe put to the same expense in obtaining its removal, whether the amount involved be great or small, and that we are not warranted in'saying that the legislature intended to discriminate against the claimants of small amounts, unless the statute admits of no other construction.